Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
   ____________________________________
                                        :
   SECURITIES AND EXCHANGE              :
   COMMISSION,                          :
                                        :
         Plaintiff,                     : Case No. 17-62255-Civ-COOKE/HUNT
                                        :
                  v.                    :
                                        :
   IBRAHIM ALMAGARBY and               :
   MICROCAP EQUITY GROUP, LLC,         :
                                       :
         Defendants.                   :
   ____________________________________:

                       PLAINTIFF’S MOTION IN LIMINE TO EXCLUDE
                        THE EXPERT OPINIONS OF JAMES R. BURNS

          Plaintiff Securities and Exchange Commission (“SEC”) respectfully submits this motion
   and memorandum in support seeking an order excluding from evidence the expert report and
   opinion testimony of James R. Burns. Burns, a securities lawyer, offers a series of legal opinions
   as expert testimony, including an opinion that the SEC has not alleged sufficient facts to
   establish that the Defendants acted as “dealers.” Such opinions, however, are an attempt to
   bolster the legal arguments of defense counsel, many of which have already been considered and
   rejected by this Court. Burns’ opinions intrude on the province of the Court and should be
   excluded under FRE 702 and case law and relevant legal authority.
                                       II.     BACKGROUND
          The Complaint in this action alleges that Almagarby and Microcap Equity Group violated
   Section 15(a)(1) of the Securities Exchange Act of 1934 (“Exchange Act”) by buying and selling
   securities for their own account as part of a regular business without registering with the SEC as
   dealers between January 2013 and July 2016. 1 Almagarby engaged finders to identify microcap
   issuers with debt on their books who were willing to pay down debt through the issuance of new
   shares of company stock. Almagarby would purchase a portion of the issuers’ debt, enter into


   1
    The Complaint also charges Almagarby with liability for Microcap Equity Group’s violations
   of Section 15(a)(1) as a controlling person of the company under Exchange Act Section 20(a).
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 2 of 21




   agreements with the issuers to repay him in newly issued shares discounted below market prices,
   convert the debt into shares, and sell the shares into the market.
          Defendants filed a motion to dismiss the Complaint pursuant to FRCP Rule 12(b)(6).
   [Doc. 10, 12, 13]. Following oral argument, the Court denied the motion. [Doc. 43]. On
   October 18, 2019, the parties filed cross-motions for summary judgment. [Doc. 73, 74, 75, 79,
   80, 82, 83]. Briefing for the motions was completed on November 18, 2019. [Doc. 86, 87, 88].
          On November 4, 2019, Defendants served the SEC with the expert report of James R.
   Burns, a copy of which is attached hereto as Exhibit A. On December 2, 2019, the SEC served
   the Defendants with the rebuttal expert report of Robert W. Lowry, a copy of which is attached
   hereto as Exhibit B. 2
                                III.    SUMMARY OF ARGUMENT
          Burns offers a collection of legal conclusions that invade the province of the Court. The
   Court is fully capable of addressing the legal issues in the case without input from Burns. Burns
   employs no generally accepted methods or techniques. He performs no analysis of the relevant
   trading records or other available data that could be helpful to the jury. Burns’ focus is on the
   sufficiency of the SEC’s allegations and whether this case is a departure from SEC enforcement
   practices as he understands them. Among the more glaring problems with Burns’ opinions:
          (1) Burns intrudes on the domain of the Court and the jury in opining that the Defendants
   are not “dealers” within the meaning of Section 3(a)(5) of the Exchange Act and that they
   cannot, therefore, be found to have been operating as unregistered dealers in violation of Section
   15(a) of the Act. Burns concedes that there is nothing in his report that defense counsel in this
   case could not have argued in their legal briefs. In fact, the arguments in Burns’ report are
   remarkably similar to the arguments that Defendants raised in their unsuccessful motion to
   dismiss.
          (2) Burns’ principal opinion is that the allegations in the SEC’s Complaint are
   insufficient to establish that the Defendants are “dealers.” In offering this opinion, Burns was
   unaware that the Court already rejected this argument in response to the Defendants’ Rule
   12(b)(6) motion. Burns may not offer any legal opinions, let alone legal opinions that are
   contrary to rulings that the Court has already made in this case.


   2
     The SEC proffered Lowry’s rebuttal report as a precautionary measure. The SEC does not
   intend to call Lowry at trial if this motion is granted and Burns’ testimony is excluded.


                                                     2
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 3 of 21




           (3) Burns’ opinions are impressionistic and conclusory. Burns performs no meaningful
   analysis of the Defendants’ trading activity and makes no effort to obtain or analyze facts that he,
   himself, concedes would be relevant to the question of whether Defendants were engaging in
   “dealer” and underwriting activity. Burns fails to study or to analyze the available data. Experts
   who make no serious effort to understand or analyze the relevant facts—even when they are not
   offering legal opinions like Burns—are not helpful to the fact-finder.
           (4) Burns acknowledges that his report was modeled on one that the judge rejected in In
   the Matter of Ironridge Global Partners, LLC, et al., Administrative Proceeding File No. 3-
   16649 (“Ironridge”), a recent and closely related unregistered dealer case before the SEC. In
   Ironridge, an administrative law judge ruled that Burns’ report was a legal brief, that the Court
   would not consider it, and that Burns would be prohibited from testifying as an expert witness.
   Burns conceded that he used his Ironridge report as the template for his report in this case,
   employing no new or different methodologies. The standards for admissibility in federal court
   are more stringent than those in administrative proceedings, where neither the Federal Rules of
   Evidence nor Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993), and its progeny are
   strictly applied.
           (5) Burns describes his policy concerns if the Defendants in this case are found to have
   acted as unregistered dealers. Juries must determine the facts and apply them to the law in
   accordance with the Court’s instructions. Burns’ opinions about the policy implications of an
   adverse finding against the Defendants are therefore not merely unhelpful and irrelevant; they
   would also undermine the process. Juries may not be invited to ignore or nullify the law based
   on “policy considerations.”
           Burns’ report is a piece of legal advocacy devoid of admissible expert opinion. Burns’
   previous service in several positions at the SEC does not grant him a license to intrude upon the
   core competence of the Court—that of interpreting the law and instructing the jury.

                                          IV.     ARGUMENT

           A.      Standard for Admissibility of Expert Testimony

                1.       Rule 702 and Daubert and its Progeny
      The admissibility of expert testimony is governed by Rule 702 of the Federal Rules of
   Evidence, which provides:
                   If scientific, technical, or other specialized knowledge will assist the


                                                     3
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 4 of 21



                  trier of fact to understand the evidence or to determine a fact in issue,
                  a witness qualified as an expert by knowledge, skill, experience, training,
                  or education, may testify thereto in the form of an opinion or otherwise,
                  if (1) the testimony is based upon sufficient facts or data, (2) the testimony
                  is the product of reliable principles and methods, and (3) the witness has
                  applied the principles and methods reliably to the facts of the case.

   FRE 702. Moreover, the admissibility of all expert testimony is governed by FRE 104(a).
   Amended FRE 702 Advisory Committee’s Note. Thus, the proponent of expert testimony has
   the burden of establishing “by a preponderance of the evidence” that it is admissible. Id. In
   addition to satisfying FRE 702, expert testimony must satisfy FRE 703 and 403. See Daubert,
   509 U.S. 579, 595 (1993).
          In addition, evidence must be relevant to be admissible. FRE 401 and 402. Relevant
   evidence “means evidence having any tendency to make the existence of any fact that is of
   consequence to the determination of the action more probable or less probable than it would
   without the evidence.” FRE 401. Relevant evidence may be excluded if “its probative value is
   substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading
   the jury, or by considerations of undue delay, waste of time, or needless presentation of
   cumulative evidence.” FRE 403.
          Under Daubert, the district court in applying Rule 702 plays an important “gatekeeping
   role.” 509 U.S. 579, 597 (1993); see also Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137,
   141 (1999) (applying Daubert to non-scientific analysis); Raskin v. Wyatt Co., 125 F.3d 55, 66
   (2d Cir. 1997). While expert admissibility rulings are committed to a district court’s “broad
   discretion,” Boucher v. U.S. Suzuki Motor Corp., 73 F.3d 18, 21 (2d Cir. 1996), the gatekeeping
   function is designed to ensure that “the courtroom door remains closed to junk science.”
   Amorgianos v. Nat’l R.R. Passenger Corp., 303 F.3d 256, 267 (2d Cir. 2002). The purpose of
   the court’s inquiry is “to ensure that the analysis ‘undergirding the expert’s testimony falls within
   the range of accepted standards governing how [experts in the relevant field] conduct their
   research and reach their conclusions.’” U.S. v. $49,790 in U.S. Currency, 763 F. Supp. 2d 1160,
   1163 (N.D. Cal. 2010) (citation omitted).
          In ruling on the admissibility of expert testimony, the Court analyzes: (1) whether the
   witness is qualified to be an expert; (2) whether the opinion is based upon reliable data and
   methodology; and (3) whether the expert’s testimony will assist the trier of fact. Daubert, 509
   U.S. at 593; Nimely v. City of New York, 414 F.3d 381, 396-97 (2d Cir. 2005).



                                                    4
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 5 of 21




          Daubert sets forth a non-exhaustive list of factors that are pertinent to determining
   reliability. These include a theory’s known rate of error and whether “a relevant scientific
   community [has made] an express determination of a particular degree of acceptance within that
   community” of a given methodology. Daubert, 509 U.S. at 594 (citation omitted). An approach
   “which has been able to attract only minimal support within the community may properly be
   viewed with skepticism.” Id. (internal citation and quotation marks omitted). Moreover, the
   question of whether the expert’s testimony will assist the trier of fact is one of relevance, such
   that the testimony must be excluded if its probative value is substantially outweighed by the
   danger of confusing the issues or the jury. Fed. R. Evid. 403. Further, if the testimony is not
   “sufficiently tied to the facts of the case,” it will not aid the jury. Daubert, 509 U.S. at 591.
          The standard for admissibility of expert opinion set forth in Daubert and Rule 702 is not
   limited to scientific evidence. It has been extended to all testimony based on “technical” and
   “other specialized” knowledge. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999).
   Thus, whenever expert testimony is offered, the Daubert inquiry must be conducted, including
   an inquiry into whether the opinion is reliable and tied to the facts of a particular case. Id. at
   150.
          The party proffering the testimony bears the burden of establishing, by a preponderance
   of the evidence, that all requirements have been met. Arista Records LLC v. Lime Grp. LLC, No.
   06 CV 5936 (KMW), 2011 WL 1674796, at *1 (S.D.N.Y. May 2, 2011).
                  2.      Legal Opinions are Inadmissible
          Expert testimony is inadmissible if it expounds on issues of law or on the expert’s view
   of “the legal significance of various facts adduced at trial.” Marx & Co. v. Diners’ Club,
   Inc., 550 F.2d 505, 510 (2d Cir. 1977); see also Bilzerian, 926 F.2d at 1294; Burkhart v. Wash.
   Metro. Area Transit Auth., 112 F.3d 1207, 1212-13 (D.C. Cir. 1997) (“Expert testimony that
   consists of legal conclusions cannot properly assist the trier of fact … and thus it is not
   ‘otherwise admissible’”); Kinder v. Acceptance Ins. Co., 423 F.3d 899, 905 (8th Cir. 2005) (“The
   opinions themselves were more or less legal conclusions about the facts of the case as presented
   to the experts by the shareholders. As a result, the expert opinions were merely opinions meant
   to substitute the judgment of the district court. When the expert opinions are little more than
   legal conclusions, a district court should not be held to have abused its discretion by excluding
   such statements.”) (citations omitted). See also, Pinal Creek Group v. Newmont Mining Corp.,



                                                     5
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 6 of 21




   352 F. Supp. 2d 1037, 1042-1046 (D. Ariz. 2005) (expert “precluded from offering his opinion
   regarding the law that governs this case and federal anti-trust law”).
          Expert testimony instructing the fact-finder about the law invades the Court’s province of
   determining the applicable law and conveying it to a jury. United States v. Scop, 846 F.2d 135,
   140 (2d Cir. 1988). Such testimony is unhelpful to the Court in carrying out its legitimate
   functions, and creates the appearance that the Court is ceding to the witness the responsibility to
   decide the case. Id. (citations omitted). “Permitting such testimony as to legal conclusions gives
   cogent meaning to the ‘apprehensions that jurors will turn to the expert, rather than to the judge,
   for guidance on the applicable law.’” Adalman v. Julia M. Walsh & Sons, Inc., 807 F.2d 359, 366
   (4th Cir. 1986) (citing 3 Weinstein and Berger, Weinstein’s Evidence, 704-14 (1985)). 3 Federal
   appellate courts routinely hold that the admission of such testimony may constitute reversible
   error. 4 These courts have not hesitated to reverse trial court decisions admitting expert opinions
   on the law notwithstanding the trial courts’ broad discretion in such matters.


   3
     See also, Berckeley Investment Group, Ltd. v. Colkitt, 455 F.3d 195, 217 (3d Cir. 2006);
   Nieves-Villanueva v. Soto Rivera, 133 F.3d 92, 99 (1st Cir. 1997); Specht v. Jensen, 853 F.2d
   805 (10th Cir. 1988) (en banc) (reversible error to allow an expert witness who was an attorney
   to give his opinions on what was required to make consent to a search effective); Burkhart v.
   Washington Metro. Area Transit Auth., 112 F.3d 1207, 1212-14 (D.C. Cir. 1997); Snap-Drape,
   Inc. v. C.I.R., 98 F.3d 194, 197-98 (5th Cir. 1996) (trial court properly excluded taxpayer's expert
   reports as containing nothing more than legal arguments concerning the tax treatment of certain
   dividends); Berry v. City of Detroit, 25 F.3d 1342, 1353-54 (6th Cir. 1994); Aguilar v.
   International Longshoremen's Union, Local # 10, 966 F.2d 443, 447 (9th Cir.1992) (“matters of
   law for the court's determination” and “inappropriate subjects for expert testimony”); Adalman v.
   Baker, Watts & Co., 807 F.2d 359, 366 (4th Cir.1986) (expert opinion concerning whether, under
   securities laws, disclosure of a particular fact was required in the course of negotiating a
   transaction inadmissible); Marx & Co., Inc. v. Diners' Club, Inc., 550 F.2d 505 (2d Cir. 1977)
   (securities lawyer, called as an expert, could not testify to the legal obligations created under a
   contract); see also 1 McCormick on Evidence § 12, at 50 (4th ed. 1992) (“Regardless of the rule
   concerning admissibility of opinion upon ultimate facts, courts do not permit opinion on a
   question of law, unless the issue concerns a question of foreign law.”); S. Pine Helicopters, Inc.
   v. Phoenix Aviation Managers, Inc., 320 F.3d 838, 841 (8th Cir. 2003); Midwest Inv. Advisory
   Serv., Inc., 940 F.2d 351, 357 (8th Cir. 1991); Kostelecky v. NL Acme Tool/NL Indus., Inc., 837
   F.2d 828, 830 (8th Cir. 1988).
   4
    See Peterson v. City of Plymouth, 60 F.3d 469, 475 (8th Cir. 1995) (“Here, we find that the
   improper expert testimony substantially influenced the jury’s verdict.”); Molecular Technology
   Corp. v. Valentine, 925 F.2d 910, 919 (6th Cir. 1991) (“the trial judge repeatedly allowed
   plaintiffs’ expert to testify as to the requirements of federal securities disclosure laws. Further,



                                                     6
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 7 of 21




          The Eleventh Circuit follows the fundamental evidentiary rule that expert testimony on
   issues of law is inadmissible. The Court stated in Montgomery v. Aetna Cas. Sur. Co., 898 F.2d
   1537 (11th Cir. 1990):
               An expert may testify as to his opinion on an ultimate issue of fact.
               Fed.R.Evid. 704. An expert may not, however, merely tell the jury what
               result to reach. Id. at committee notes (merely telling jury what result to
               reach is not helpful to the jury and therefore is not admissible testimony).
               A witness also may not testify to the legal implications of conduct; the
               court must be the jury's only source of law.

   Id. at 1541 (emphasis added). See also, United States v. Oliveros, 275 F.3d 1299, 1306-07 (11th
   Cir. 2001) (“Domestic law is properly considered and determined by the court whose function it
   is to instruct the jury on the law; domestic law is not to be presented through testimony and
   argued to the jury as a question of fact.”).
                  3.        The Inadmissibility of Legal Opinions has been Repeatedly
                            Reaffirmed in the Context of the Federal Securities Laws

          The rule against expert testimony on issues of law applies the same way in the securities
   law context as it does elsewhere. Expert testimony in securities cases “must be carefully
   circumscribed to assure that the expert does not usurp either the role of the trial judge in
   instructing the jury as to the applicable law or the role of the jury in applying that law to the facts
   before it.” United States v. Bilzerian, 926 F.2d 1285, 1294 (2d Cir. 1991). 5

   plaintiffs’ counsel was allowed to comment on the improper expert testimony during closing
   arguments, increasing the likelihood that the jurors would be confused as to the correct
   application of law during jury deliberation.”); United States v. Scop, 846 F.2d 135, 140 (2d Cir.
   1988) (finding that the expert’s “opinions were legal conclusions that were highly prejudicial and
   went well beyond his province as an expert in securities trading.”); Marx & Co., Inc. v. Diners’
   Club, Inc., 550 F.2d 505, 512 (2d Cir. 1977) (“we must reluctantly conclude that the leeway
   allowed Friedman was highly prejudicial to the appellant”).
   5
     See also, Highland Capital Mgmt., L.P. v. Schneider, 551 F. Supp. 2d 173, 178 (S.D.N.Y.
   2008) (experts in securities cases should “assist the trier of fact in understanding trading patterns,
   securities industry regulations, and complicated terms and concepts inherent in the practice of the
   securities industry.”); Police Retirement System of St. Louis, 940 F.2d 351, 357 (8th Cir. 1991)
   (improper expert testimony regarding the reach and meaning of the Exchange Act); United States
   v. Scop, 846 F.2d 135, 140 (2d Cir. 1988) (improper expert testimony about the meaning of the
   terms “manipulation,” “scheme to defraud,” and “fraud” under the securities laws); Adalman v.
   Baker, Watts & Co., 807 F.2d 359, 368 (4th Cir. 1986) (improper expert testimony about “the
   meaning and applicability of the securities laws to the transactions” in the case); Molecular



                                                      7
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 8 of 21




             In a recent case in the Middle District of Florida involving the definition of a securities
   “dealer,” among other things, the Court excluded the defendants’ expert report in its entirety on
   the ground that it consisted of legal conclusions. 6 SEC v. Big Apple Consulting USA, Inc., et al.,
   Case No. 6:09-CV-1963-ORL-28GJK, 2011 WL 3753581 at *5 (M.D. Fla. Aug. 25, 2011).
   Among the opinions offered by the defense expert was that Big Apple was not acting as a broker
   dealer. The Court stated: “[The expert’s] opinions are inadmissible because they are legal
   conclusions. Whether Defendants are liable under § 15 turns on the issue of whether Defendants
   were broker dealers.” Id. The Court further stated:
                 Expert opinions that ‘offer nothing more than what lawyers for the parties
                 can argue in closing arguments’ generally do not assist the trier of fact.
                 Similarly, expert opinions that are ‘imprecise and unspecific’ and those
                 with a ‘factual basis [that] is not adequately explained’ could easily
                 confuse a jury and therefore also do not assist the trier of fact. Cook v.
                 Sheriff of Monroe Cnty., 402 F.3d 1092, 1111 (11th Cir. 2005) (quoting
                 Frazier, 387 F.3d at 1266). Although an expert opinion is not
                 objectionable merely because ‘it embraces an ultimate issue to be decided
                 by the trier of fact,’ Fed.R.Evid. 704(a), ‘[a]n expert witness may not
                 testify as to his opinion regarding ultimate legal conclusions.’ United
                 States v. Long, 300 F. App'x 804, 814 (11th Cir.2008) (citing Montgomery
                 v. Aetna Cas.& Sur.Co., 898 F.2d 1537, 1541 (11th Cir. 1990)).

   Id. *4.




   Technology Corp. v. Valentine, 925 F.2d 910, 918-19 (6th Cir. 1991) (improper expert testimony
   about the requirements of the federal securities disclosure laws); Marx & Co., Inc. v. Diners’
   Club, Inc., 550 F.2d 505, 510-12 (2d Cir. 1977) (improper expert testimony about whether
   certain trading constituted illegal manipulation under Section 9 of the Exchange Act); Livingston
   v. Wyeth Inc., No. 1:03CV00919, 2006 WL 2129794, at *6 (M.D.N.C. July 28, 2006) (improper
   expert testimony about whether certain disclosures were protected under Sarbanes-Oxley Act of
   2002); United States v. Stewart, No. 03 CR 717, 2004 WL 113506, at *2 (S.D.N.Y. Jan. 26,
   2004) (improper expert’s opinion about whether a particular application of the securities law is
   unusual or unprecedented).
   6
     A portion of the SEC’s expert opinion, provided by Robert W. Lowry, the SEC’s expert
   rebuttal witness in the instant action, was also excluded. Id. *5. However, the other portions of
   Lowry’s opinion based on his analysis of brokerage account statements, transfer agent records,
   records of the National Securities Clearing Corporation, and the price/volume Bloomberg reports
   were ruled admissible. Id. *4-5.


                                                       8
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 9 of 21



          B.      The Court Should Exclude Burns’ Testimony
                  Because it Consists of Legal Opinions

          Pursuant to FRE 702, expert testimony is only admissible if it “will assist the trier of fact
   to understand the evidence or to determine a fact in issue.” FRE 702 (emphasis added). The
   Court should exclude Burns’ testimony because he proposes to testify on legal matters which are
   the sole province of the Court. Burns is an attorney whose practice includes representing clients
   in SEC enforcement matters. (Nov. 14, 2019 Deposition of James Burns, the transcript of which
   is attached hereto as Exhibit C, at 20-28). Burns states that he reviewed information “consistent
   with that typically relied upon by legal experts in an analysis of issues regarding registration as a
   dealer.” (Ex. A, p. 5) (emphasis added).
          Burns discusses the relevant statutes, agency guidance, and no-action letters and gives
   opinions on the interplay between them. (Ex. A, pp. 9-14). In a section entitled, “Distinction
   Between a ‘Dealer’ and a ‘Trader,’” Burns offers legal opinions concerning the meaning of the
   crucial statutory provisions. Id. The relationship between various sources of guidance and the
   statute is an area on which the parties set forth their differing views in their summary judgment
   papers. It is not the proper role of the Defendants’ expert to instruct either the Court or the jury
   on the law, or to advocate for one interpretation or another.
          Burns does not limit himself to legal opinions about the definition of “dealer.” He opines
   directly on the ultimate legal issue in the case: “I believe that the allegations set forth in the
   SEC’s complaint are insufficient to demonstrate that the Defendants violated Section 15(a) of the
   Exchange Act by not registering as dealers. Rather, I believe the Defendants should be
   considered ‘traders’ under longstanding SEC guidance.” (Ex. A, p. 3). Burns emphasizes his
   conclusion that “the SEC’s complaint does not allege facts sufficient to find that the Defendants
   were required to register as dealers under Section 15(b) of the Exchange Act.” (Ex. A, p. 19).
           Burns advises in his report that “The views set forth herein are limited to the issue of the
   Defendants’ status as ‘dealers’ under the Exchange Act as alleged in the SEC’s complaint and
   do not address any other issues under the federal securities laws.” (Ex. A, pp. 5-6; emphasis
   added). Burns’ limitation of his legal opinions to the one issue, however, does not make them
   admissible.
          Burns notes that his opinions come from his regulatory experience as well as his legal
   expertise (Ex. A, p. 3); for purposes of admissibility, however, the distinction is lost on FRE 702.



                                                      9
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 10 of 21




   Burns acknowledged that his opinions were based on “the same methods that practicing
   attorneys employ.” (Ex. C, pp. 80:23-25 - 81:1-13). It cannot be seriously doubted that Burns
   offers legal opinions:
               Q So in determining the meaning of the
               2 relevant statutes, the Court decisions, the
               3 Commission decisions and Commission releases, do
               4 you have some special methodology or techniques
               5 that somehow stands apart from what other
               6 securities lawyers do?

               7 A Only in the sense of interactions
               8 certainly when I was at the Agency with a broad
               9 array of market participants. So most securities
               10 lawyers don't have that experience from within
               11 the Agency, whether just having conversations
               12 about policy issues and the like. But otherwise,
               13 no. Mine would be like other securities
               14 practitioners.

               15 Q Is there anything contained in
               16 your report or in your opinions that the
               17 attorneys in this case would not be able to argue
               18 in their arguments and briefings in this case, to
               19 your understanding?

               21 THE WITNESS: Only insofar as my
               22 experience might be informed differently than
               23 theirs because of my experiences in the Agency
               24 and my interactions. But I can't speak to the
               25 lawyers in the case, what their own interactions
                  have been in that regard.

               2 BY MR. GORDON:
               3 Q I understand that there are
               4 differences in experience and careers. But in
               5 terms of the arguments you make about the
               6 sufficiency of the complaint, the meaning of the
               7 guidance and so forth, those are all arguments
               8 that they could make if they wanted to, correct?

               10 THE WITNESS: Yes.
   (Ex. C, pp. 70-71)

                  1.        Burns’ Opinion that the Allegations in the Complaint
                            Are Insufficient Contradicts a Prior Holding in this Case

          Burns’ principal opinion is that the Complaint contains insufficient allegations to
   establish that the Defendants are dealers. (Ex. A, pp. 3, 19). Burns stated: “I understood my


                                                   10
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 11 of 21




   task to be to focus on the complaint and the allegations in the complaint.” (Ex. C, pp. 39:16-18).
   The Defendants, however, previously argued the insufficiency of the complaint in a Rule
   12(b)(6) motion which reads very much like Burns’ report. [Dkt. 13]. The Court denied the
   motion. [Dkt. 43]. Burns was unaware that a Rule 12(b)(6) motion had been filed, much less
   denied by the Court. (Ex. C, p. 57-60). At Burns’ deposition, SEC counsel probed at length to
   make certain that Burns was, indeed, offering a legal opinion in direct opposition to the Court’s
   prior ruling. He clearly was:
               Q Now, you stated -- and correct me if I
               4 get this wrong. In answer to an earlier question
               5 of mine, you stated that your focus was on the --
               6 one of your focuses was on the allegations in the
               7 complaint filed by SEC.
               8 Is that accurate?

               9 A Yes.

               10 Q And was the principal or one of the
               11 principal purposes of your expert engagement to
               12 determine whether or not those allegations were
               13 sufficient to state a claim against Mr. Almagarby
               14 as a dealer?

               15 A Yes.

   (Ex. C, p. 55).

               16 If you look at the top of Page 14, you
               17 state, "I believe that the activities by the
               18 defendants pled in the complaint lack the indicia
               19 of dealer activity as set forth by the SEC and
               20 the SEC staff, and a full consideration of the
               21 various factors articulated by the SEC supports
               22 the conclusion that the defendants should be
               23 considered traders.

               24 Have I read that accurately?

               25 A Yes.

               1 Q Again, your focus here is on the
               2 activities that were pled in the complaint, the
               3 allegations in the complaint, correct?



                                                    11
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 12 of 21




               4 A That was the focus of the report, yes.

               5 Q And then just to skip a sentence and
               6 the next sentence on Page 14, you say, "On its
               7 face, the SEC's complaint, which simply outlines
               8 purchases of debt instruments and subsequent
               9 sales of equity securities by the defendants, I
               10 believe is insufficient to establish that the
               11 defendants were dealers under the Exchange Act."

               12 Have I read that accurately?

               13 A Yes.

               14 Q And is that -- you stand by that
               15 statement?

               16 A Yes.

               17 Q Again, the focus there is on the
               18 sufficiency of the allegations of the complaint.
               19 Fair enough?

               20 A Yes.

               21 Q And that was really the core of your
               22 assignment, correct?

               24 THE WITNESS: Yes. So far.

   (Ex. C, p. 55).

               6 BY MR. GORDON:
               7 Q So as an expert witness, based on your
               8 report, it's your intention -- it will be your
               9 intention to go before the jury and tell them
               10 that the allegations in the complaint are
               11 insufficient to establish that the defendants in
               12 this case were dealers, correct?

               14 THE WITNESS: If that remains the
               15 scope of the assignment. If it's broadened to
               16 encompass a broader part of the record, then it
               17 might be more encompassing than just the
               18 allegations in the complaint.




                                                     12
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 13 of 21




   (Ex. C, p. 55).

                     2.   An Administrative Law Judge Rejected
                          A Similar Report by Burns on the “Dealer” Issue
           Burns served as the Respondents’ expert witness in In the Matter of Ironridge Global

   Partners, LLC, et al., Administrative Proceeding File No. 3-16649 (“Ironridge”), an SEC

   enforcement action that closely parallels the instant case. Ironridge, like Microcap Equity Group,

   operated in the microcap financing space, obtaining billions of shares of stock from issuers at a

   discount, and promptly selling the shares into the market. Ironridge, Securities Exchange Act

   Release No. 81443 (August 21, 2017). The SEC alleged that Ironridge, like the Defendants in this

   action, was an unregistered dealer in violation of Section 15(a) of the Exchange Act. 7 Id.

   Although Ironridge relied on Section 3(a)(10) (shares obtained in exchange for a bona fide claim)

   to obtain shares that were exempt from registration, as opposed to Rule 144 (shares obtained in

   exchange for aged debt), the source of Microcap Equity Group’s exemption, the companies

   operated in a similar fashion. (Ex. C, p. 72).

           Burns’ report in the instant case closely tracks the one he submitted in the Ironridge case, a

   copy of which is attached hereto as Exhibit D. Burns readily acknowledged that the Ironridge

   report served as a template for his report in this case. (Ex. C, p. 72:17-22). 8 He conceded that

   there is language common to both reports, and that there are similarities in the opinions expressed

   and the basis for those opinions. (Id., pp. 74-75).




   7
     In Ironridge, the Commission made findings and imposed sanctions upon the Respondents in
   connection with their settlement of the charges. The Commission found that the Respondents
   violated Sections 15(a) and 20(b) of the Exchange Act by operating as an unregistered dealer in
   securities by engaging in serial underwriting activity, providing related investment advice, and
   receiving and selling billions of shares in connection with self-described financing services for
   microcap stock issuers utilizing the registration exemption in Section 3(a)(10) of the Securities
   Act.
   8
     Q: [W]ould it be fair to say that to some degree, your Ironridge report served as sort of a
   template for your report in this case? A: “It absolutely would have, yes.” (Ex. C., p. 74:17-22).




                                                     13
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 14 of 21




             In Ironridge, the administrative law judge found that “Burns’ expert report was “in

   substance a legal opinion,” and he declined to rely on it. 9 In the Matter of Ironridge Global

   Partners, LLC, et al., Administrative Proceedings Rulings Release No. 4409, December 2, 2016,

   p.1 (attached hereto as Exhibit E; also available at https://www.sec.gov/alj/aljorders/2016/ap-

   4409.pdf). The judge also foreclosed the Respondents from calling Burns as a witness. (Id.).

   Burns did not change his approach in the instant case despite his awareness of the judge’s decision

   in Ironridge (Ex. C, p. 75:7-24), stating that “different courts can take different views …” (id., pp.

   79:14-15). Burns is undoubtedly correct, but his response does not take into account the

   overwhelming body of case law interpreting FRE 702 as prohibiting expert opinions on legal

   issues.
                    3.      Burns Does Not Analyze or Present
                            Facts Relevant to the “Dealer” Issue
             As noted, Burns’ principal opinion concerned the sufficiency of the allegations in the

   complaint. Burns’ focus on legal issues was matched by his lack of focus on the pertinent facts.

   The plain language of Rule 702, however, emphasizes that helping the jury better understand the

   facts is central to the expert’s role, stating that a qualified expert may testify only if

             (1) the testimony is based upon sufficient facts or data, (2) the testimony
             is the product of reliable principles and methods, and (3) the witness has
             applied the principles and methods reliably to the facts of the case.




   9
     The Court found that an exhibit to Burns’ report prepared by a prospective witness (a principal
   of the Respondent entity) entitled “Deals Analysis,” analyzing certain data, was not a legal
   opinion and would be considered. The Court also found that while certain portions of the expert
   report of Robert W. Lowry (also the SEC’s rebuttal expert witness in the instant case) would be
   disregarded as legal conclusions, other portions were helpful and would be considered. “[M]uch
   of [Lowry’s] report is devoted to financial analysis and summary exhibits,” and was “helpful and
   plainly admissible.” In the Matter of Ironridge Global Partners, LLC, et al., Administrative
   Proceedings Rulings Release No. 4409, December 2, 2016, p.2.



                                                       14
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 15 of 21




   FRE 702 (emphasis added). Burns based his opinions on his “review of the allegations in the

   complaint, consultation with the Defendants, 10 deposition testimony by Mr. Almagarby provided

   to the SEC during its investigation, 11 and such legal and regulatory precedents as I have deemed

   relevant to the matter.” (Ex. A, p. 5). Burns’ report contains no analysis of the Defendants’ trading

   patterns, trading frequency, trading volume, holding periods, share discounts, profitability,

   extensive use of finders, 12 investment intent, underwriter characteristics, or other factors Burns

   10
      At his deposition, Burns stated that his consultation with the Defendants consisted of a
   telephone call with Almagarby lasting approximately half an hour (Ex. C. 49-52) which he
   characterized as “a little bit of an introduction.” (Id., pp. 51:13).

   2 Q Okay. And when you spoke to
   3 Mr. Almagarby, did you -- were you trying to --
   4 did you ask him questions to try to determine
   5 whether or not he could be considered a dealer?
   6 Did you ask probing questions on that subject?
   7 A No, no.
   8 Q Did you go through with him the
   9 factors that you think are relevant to
   10 determining whether or not one is a dealer with
   11 Mr. Almagarby?
   12 A I don't recall having done that.
   11
     It is highly unlikely that Burns relied upon the testimony that Almagarby provided to the SEC
   during its investigation, as Almagarby gave no substantive testimony and repeatedly invoked his
   Fifth Amendment privilege against self-incrimination when he appeared in response to an
   investigative subpoena for his testimony on January 12, 2015. Burns was likely referring to
   Almagarby’s deposition testimony in this action that he gave on June 27, 2019.
   12
      Burns acknowledged that he did not delve into the facts relating to the Defendants’ use of
   finders to generate deals:

   Q So, for example, you made no attempt
   to -- let's say on the advertising component, you
   made no attempt to go to Mr. Almagarby and say,
   "Wait a minute. Let me ask you this. What was
   your relationship with these finders? How did
   they -- how do you interact with them? How do
   they fund themselves? I need to determine
   whether or not you were engaged in solicitation."
   Did you do that sort of inquiry?
   …
   THE WITNESS: I did not.

   (Ex. C, pp. 115:23-116:8).



                                                     15
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 16 of 21




   acknowledged to be relevant to whether the Defendants were dealers and whether they were

   engaged in underwriting activity. Burns included none of the kinds of data analysis or summaries

   that the judge in Ironridge cited as the only admissible parts of the expert reports that were

   submitted. Instead, Burns did what he called “a common sense evaluation.” (Ex. C, p. 115:1-11).

           Burns’ opinion that the Defendants were “traders,” not “dealers,” in addition to being a legal

   conclusion, is what the Court in Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999)

   referred to an “ipse dixit” (i.e., unproven statement).13 Burns’ opinion is not supported by any

   meaningful factual analysis or methodology. Instead, Burns offers his opinions based primarily on

   his review of the allegations as informed by his “experience.” In fact, he states in his report that his

   opinion on the ultimate legal issue is “based upon my professional experience both as a former

   regulator and a practitioner.” (Ex. A, p.3). Burns’ qualifications as a securities lawyer and former

   regulator do not make his opinions admissible, however, because his report fails the test of FRE

   702 on all three counts: (1) his testimony is not based on sufficient facts or data, (2) his testimony

   is not the product of reliable principles and methods, and (3) he has not applied any principles and

   methods reliably to the facts of the case.
           Burns’ lack of focus on the pertinent facts became even more apparent at his deposition. In

   his report, Burns quoted from a treatise stating that persons who engage in trading for investment

   purposes might be regarded as so-called “traders” (i.e., not engaged in buying and selling securities

   as part of a business) rather than dealers even if they sometimes hold positions for a short time.

   (Ex. C, p. 96:6-17). At Burns’ deposition, SEC counsel asked him whether he had an opinion as to

   whether the Defendants had “investment purposes,” in view of Almagarby’s statements that he

   wanted to convert and sell the shares as quickly as possible, his payment of substantial finders’




   13
     "Nothing in either Daubert or the Federal Rules of Evidence requires a district court to admit
   opinion evidence that is connected to existing data only by the ipse dixit of the expert." Kumho
   Tire Co., 526 U.S. at 157 (quoting General Electric Company v. Joiner, 522 U.S. 136, 146
   (1997).



                                                     16
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 17 of 21




   fees, his reliance on substantial discounts to profit from the sale of shares, and his performing no

   due diligence on the issuers:

                Q [H]ave you formed any
                conclusions based on your knowledge of the facts
                in this case about whether the defendants in this
                case bought and sold securities for investment
                purposes?

                (Ex. C, p. 99:13-17).

                THE WITNESS: I -- I haven't formed an
                opinion about whether they bought and sold for
                investment purposes. His testimony suggested he
                wanted to get in and out of the market quickly,
                but I'm -- you know, I haven't plumbed the depths
                of that.

                (Ex. C, p. 99:24-100:4).
   Burns’ opinion that the Defendants were “traders” without considering the “investment purposes”

   issue shows why conclusions that are tied only loosely, if at all, to the relevant facts are of little

   value. In fact, Burns acknowledged that the following factors—about which he performed no

   analysis—could have a bearing on whether or not purchases and sales were done for investment

   purpose (and, by extension, whether a buyer and seller of securities could qualify for the “trader”

   exception): (1) obtaining stock at deep discounts with the intention to sell it into the market as

   quickly as possible (Ex. C, p. 97:13-25); (2) relying primarily on the discount and being able to
   profit regardless of how the share price moved (Ex. C, p. 98:18-24); and (3) performing little or no

   due diligence on the investment quality of the stock (Ex. C, p. 98:25-99:1-11).14

           Burns offers no opinion in his report on whether the Defendants were engaged in

   underwriting, although the Defendants have repeatedly pointed to guidance which includes

   underwriting activity as a factor in determining whether one is a dealer. At his deposition, upon


   14
      Burns’ failure to address in his report how he considered Almagarby’s “investment purpose”
   in reaching his opinions that the Defendants were not dealers, in the face of “multiple red flags
   that he should have addressed” was a deficiency noted by the SEC’s expert witness, Robert W.
   Lowry. (See Ex. B, pp. 11-13).




                                                      17
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 18 of 21




   inquiry, Burns offered an off-the-cuff opinion on the subject that was devoid of any factual

   analysis of the Defendants’ repeated purchases of newly issued shares from issuers and rapid sales

   of the shares into the market, but that relied, instead, on Burns’ supposed “common sense”

   analysis. 15

           Burns’ opining on the “dealer” issue without contending with the underlying trading

   patterns that form the principal basis for the SEC’s allegations is a shortcoming in Burns’ report

   that was noted by the SEC’s expert witness, Robert W. Lowry, in his rebuttal report:

                  Burns’ expert report does not describe any trading data that would or would not
                  support the opinions that he expressed in his report; nor does the report address
                  the short-term holding periods. Burns made reference to ‘reviewing the facts’
                  but was vague about what facts he reviewed.
    (Ex. B, p.7). Lowry also observes that “Burns does not meaningfully consider whether the

   Defendants were engaged in underwriting activity or involved in distributing shares obtained from

   15
     Q Okay. Do you have a view as to
   whether or not Mr. Almagarby and MEG's obtaining
   of shares from issuers and moving them into the
   market was underwriting?

   A I think it was not.

   Q Okay. Why do you believe that?

   A Because if it were the case for him,
   then anyone who has a convertible debenture could
   be described as a dealer.

   Q Okay. Aside from what would follow
   from that holding and your -- I guess some sort
   of common sense view, why else do you believe –
   based on the definition, why do you believe he
   was not an underwriter?

   A In the course of practice, I -- it
   just doesn't -- I'm sorry. It just doesn't look
   like underwriting activity. It doesn't look like
   the way an issuance of IBM would happen. It
   doesn't look like the way a principal underwriter
   would do what it's doing or a member of a
   syndicate would participate.

   (Ex. C, pp. 120:24-121:19).


                                                      18
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 19 of 21




   issuers at crucial points in the chain of distribution. These are crucial considerations in determining

   whether one is engaging in dealer activity, and Burns’ failure to address these factors is a major

   deficiency in his report.” (Id., p. 14).

           C.      Burns' Public Policy Arguments are Inadmissible

           Burns concludes his report with his “policy concerns” about “the SEC’s allegations as set

   forth in the complaint.” (Ex. A, pp.15-19). Burns’ “policy concerns” are a blend of quasi-legal

   and policy opinions that are not the proper subject of expert testimony because they are of no

   relevance to the factfinder’s role. His concerns include the creation of “regulatory uncertainty”

   among some market participants (id. at 15); the SEC’s “obligation … to provide fair notice of a

   change in an interpretative position before pursuing an enforcement action” (id. at 15-16); and

   the absence of formal rulemaking in advance of the enforcement action. (Id. at 16).

           Burns' opinions on these matters are irrelevant because they are beyond the scope of the

   jury’s fact finding role. The jury’s role is to apply the law, as instructed by the Court, to the facts,

   in order to determine whether the Defendants are liable for acting as dealers in securities without

   registering with the Commission. Policy considerations are the province of the Commission, not

   the jury, which is sworn to apply the law in accordance with the Court’s instructions.
                                              CONCLUSION

           For all the reasons stated herein, and any other reasons deemed appropriate by the Court,

   the SEC respectfully requests that the Court find that Burns’ opinions are inadmissible and prohibit

   him from testifying at trial as the Defendants’ expert witness.

                CERTIFICATION OF PRE-FILING GOOD FAITH CONFERENCE

           As counsel for the SEC, I hereby certify that I have conferred with all parties who may be

   affected by the relief sought in this motion in a good faith effort to resolve the issues raised herein,

   and have been unable to do so.




                                                      19
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 20 of 21




   Dated: December 20, 2019

                                      Respectfully submitted,

                                      /s/Robert K. Gordon
                                      Robert K. Gordon
                                      William P. Hicks
                                      Securities and Exchange Commission
                                      950 East Paces Ferry Road, NE, Suite 900
                                      Atlanta, GA 30326
                                      Tel.: 404-842-7600
                                      Fax: 404-842-7666

                                      Counsel for Plaintiff




                                        20
Case 0:17-cv-62255-MGC Document 92 Entered on FLSD Docket 12/20/2019 Page 21 of 21




                                     CERTIFICATE OF SERVICE

             I hereby certify that on December 20, 2019, I served a true and correct copy of the

   foregoing motion by filing it with the Clerk of Court using the CM/ECF system. The filing

   system will automatically send e-mail notifications of such filing to the registered counsel of

   record.




                                                          /s/ Robert K. Gordon




                                                     21
